Citation Nr: 0404147	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetic 
neuropathy, claimed as chronic night pain due to exposure to 
cold weather in service. 

2.  Entitlement to service connection for extreme sensitivity 
to cold, claimed as due to exposure to cold weather in 
service.

3.  Entitlement to service connection for arthritis of the 
feet and hands, claimed as due to exposure to cold weather in 
service.

4.  Entitlement to service connection for chronic toenail 
fungal infection, claimed as due to exposure to cold weather 
in service.

5.  Entitlement to service connection for cracking and 
discolored legs, claimed as due to exposure to cold weather 
in service. 

6.  Entitlement to service connection for residuals of 
frostbite.

7.  Entitlement to service connection for hepatitis C.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  The veteran is the recipient of the Korean Service 
Medal with two Bronze Stars, the United Nations Service 
Medal, and Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in September 1999, which granted service 
connection for post-traumatic stress disorder and denied 
service connection for, among other things, the seven 
disabilities and disorders listed above.  The veteran 
subsequently withdrew his appeal of several issues.  Appeal 
was perfected with respect to the seven issues noted above.  
The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board in connection with this 
appeal.    


FINDINGS OF FACT

1.  The veteran had combat service.

2.  There is no medical evidence that the veteran now has 
cold sensitivity, frostbite residuals, or cracking and 
discolored legs.

3.  The veteran has hepatitis C, fungal toenail infection, 
insulin-dependent Type II diabetes mellitus, diabetic 
neuropathy, diabetic nephropathy, mild osteoarthritis of the 
feet and hands, and a triggering left ring finger.

4.  There is no medical evidence that the veteran's hepatitis 
C, fungal toenail infection, diabetes mellitus, diabetic 
neuropathy, diabetic nephropathy, arthritic feet and hands, 
and triggering left ring finger were incurred in service.  


CONCLUSION OF LAW

Diabetic neuropathy, cold sensitivity, arthritis of the feet 
and hands, chronic toenail fungus, cracking and discolored 
legs, frostbite residuals, and hepatitis C were not 
incurred in service.  Nor can hepatitis C or arthritic feet 
and hands be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in February 2001, the RO 
advised the veteran of the VA's VCAA duties, including the 
duty to assist him; information and evidence needed to 
establish entitlement to the claim; what has been completed 
to date; what evidence is still needed; what evidence the VA 
is responsible for obtaining; what information the veteran 
must provide to help the VA assist the veteran in developing 
the claim; and who to contact if he has questions or needs 
assistance.  Further, in the Decision Review Officer's 
Statement of the Case (SOC) dated in January 2003, the RO set 
forth 38 C.F.R. § 3.159, the regulation pertaining to VA's 
duty to assist the veteran.  Finally, the RO sent the veteran 
a letter dated in April 2003, advising him of the status of 
his claim, including what VA has completed to date and what 
additional information it needs from him.  The Board 
accordingly finds that VA has fulfilled its duty-to-notify 
obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
medical treatment and testing records relevant to the claim, 
including records from VA medical centers, with the exception 
of most of the service medical records, have been obtained 
and associated with the claims folder.  Some of the veteran's 
service records (including Form DD-214 and separation medical 
examination report) are in the claims file; however, after 
numerous attempts to obtain the remainder of the service 
medical records, the RO determined that they likely were 
destroyed in a fire long ago.  Further, in July 1999 and July 
2001, the veteran was provided several VA medical 
examinations in connection with this claim.  The reports of 
these examinations are in the record. 

The veteran maintains that the RO has failed to adequately 
assist him in developing his claim in light of its 
determination that his service medical records had been 
destroyed in a fire.  He cites the RO's failure to obtain 
Unit records, including "day reports," which he states 
would show hospitalization at an Army facility in Korea for 
six weeks to two months due to cold weather trauma.  See, 
e.g., veteran's statement dated in August 2002.  The Board 
notes that the RO has made numerous attempts to obtain the 
veteran's service medical records and Unit records, 
apparently with some success.  Some relevant information, 
such as the veteran's Army personnel records, is associated 
with the file. 
     
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Laws and Regulations Applicable to Determining Service 
Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, service connection may be granted on a 
presumptive basis for certain chronic disabilities when the 
disability in question is manifested to a compensable degree 
within a designated period of time after separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  Chronic 
disabilities for which presumptive service connection could 
be awarded include, among other things, arthritis, cirrhosis 
of the liver, and diabetes mellitus, assuming manifestation 
thereof to a degree of 10 percent within one year after 
separation from active duty.  See 38 C.F.R. §§ 3.307(a), 
3.309(a).  To be considered for presumptive service 
connection, a veteran must have served honorably for a 
minimum of 90 days during a war or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  As for diabetic neuropathy, it is 
not specifically a disorder for which presumptive service 
connection is available under 38 C.F.R. § 3.309(a); however, 
it could warrant service connection if, for example, it was 
incurred secondary to service-connected diabetes mellitus 
either on the basis of direct service connection or 
presumptive service connection.     

Further, there are other laws and regulations applicable 
specifically to combat veterans, such as the veteran in this 
case.  Applicable law at 38 U.S.C.A. § 1154(b) (West 2002) 
provides that a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 1154(b) to mean that Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, but 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  However, the United States Court of Appeals 
for Veterans Claims has held that, notwithstanding the 
Collette decision, a veteran still has to provide the 
required nexus between the in-service occurrence of an event 
and a current disability.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  That holding consistently has been upheld.  
See, e.g., Wade v. West, 11 Vet. App. 302 (1998).

More importantly, the Board notes that Congress specifically 
has limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Hence, before presuming 
the in-service incurrence of an incident or event alleged 
under 38 U.S.C.A. §1154(b) as the basis for a claimed 
disability, there first must be competent medical evidence of 
the alleged disability.

III.  Evidence and Analysis 

As a preliminary matter, the Board notes that the veteran 
served abroad for one year and six days, and received the 
Korean Service Medal with two Bronze Stars, the United 
Nations Service Medal, and Combat Infantryman Badge.  See 
veteran's Form DD-214.  Given that the veteran has spent more 
than one full year in Korea, the Board is inclined to resolve 
reasonable doubt in the veteran's favor in light of the 
unavailability of most service medical records, and concedes 
that the veteran probably experienced some winter weather-
related symptoms during service.  38 U.S.C.A. § 1154(b) (West 
2002).  However, consistent with 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303, Brammer v. Derwinski, 3 Vet. App. 223 
(1992), Libertine v. Brown, 9 Vet. App. 521 (1996), and Wade 
v. West, 11 Vet. App. 302 (1998), the Board still must find 
evidence of a present disability, and, if so, of a nexus 
between that disability and service, in order to grant 
service connection.

Further, the Board notes that the veteran has served 
honorably for more than 90 days during the Korean War.  
Therefore, his claimed arthritis of the feet and hands or 
liver disorder (such as cirrhosis; here, claimed as hepatitis 
C) or diabetic neuropathy (if, for example, secondary to 
diabetes mellitus shown to be attributable to active duty) 
could be assigned presumptive service connection if evidence 
so warrants.  See 38 C.F.R. §§ 3.307(a) and 3.309(a).  
VA medical center (VAMC) outpatient treatment notes dated 
between 1994 and 1999 indicate that the veteran was seen for 
numerous concerns, including proper nutrition and diet, 
hypoglycemia, low back pain, management of insulin-dependent 
diabetes mellitus diagnosed in the late 1980s (not service-
connected), urinary tract infection, hypertension, and 
onychomycosis (fungal infection) of the toenails.  He was 
seen in late 1993 and early 1994 for an arthritic shoulder.  
In 1994, he was seen for complaints of foot pain and was 
diagnosed with diabetic neuropathy.  In early 1995, the 
veteran was noted to have had heel spurs, and later had an 
endoscopic plantar fasciotomy performed on the heels.  In 
1998, he apparently complained of problems with his feet, and 
in early 1999 was noted to have had an ingrown toenail.  A 
report of X-rays of the feet dated in May 1999 indicates 
normal findings.  

In August 1998, a VA medical professional noted an impression 
of hepatitis C with possible cirrhosis of the liver.  In 
1999, the veteran was diagnosed with hepatitis C following 
the completion of a liver biopsy and was prescribed 
medication (rebetron).  However, in or around August 1999, 
the veteran reportedly discontinued taking rebetron because 
he could not tolerate the drug's side effects.  

VAMC outpatient treatment records from October 2000 to May 
2003 provide that the veteran continued treatment for, among 
other things, management of insulin-dependent diabetes 
mellitus, hepatitis C, constipation, and hyperlipidemia.  
Notably, in early 2001, the veteran complained of foot pain.  
In April 2001, he was noted to have had fungal toenail 
infection.  In early to mid 2002, the veteran was seen again 
for complaints of foot pain.  At a June 2002 visit, he 
reported that he had had foot pain for the preceding 5 years, 
as well as prior pain management with Darvon.  Treatment 
notes from subsequent visits in June 2002 indicate that the 
veteran was treated with medication for fungal toenail 
infection.    

The record also indicates that the veteran underwent several 
VA medical examinations in connection with his claim.  A 
report of a July 1999 cold weather injury examination 
indicates that he specifically denied having any cold 
sensitization or tissue loss or peeling of the skin of his 
feet, hands, or body.  The veteran was noted to have fungal 
infection in both first toenails and the right fourth 
toenail.  The examiner noted that the veteran had normal skin 
texture and temperature.  The skin on the hands and feet was 
pink, and exhibited no atrophy or ulcerations.  The skin 
around the toenails was a bit scaly.  There was no evidence 
of fungal infection on the skin on the feet at the time of 
this examination.  Some decreased sensation was noted in the 
feet, but there was no weakness or atrophy of the foot 
muscles.  

Orthopedic examination indicated no pain or stiffness in the 
ankles or toe joints, and no pes planus or calluses.  The 
hands showed mild swelling in the interphalangeal joints, and 
some discomfort on manipulation of the hand joints.  X-rays 
of the hands showed no acute fractures or dislocations, but 
small marginal erosions along the distal aspect of the 
proximal phalanges of the first through fifth fingers of both 
hands were noted, with more prominent findings in the right 
hand.  The examiner noted that these findings could indicate 
early rheumatoid arthritic changes.  The joint spaces were 
well maintained.  As for X-rays of the feet, the examiner 
noted some narrowing of the first metacarpal-carpal joint 
space bilaterally with some associated degnerative bony 
sclerosis.  The joint spaces were well maintained.  Overall, 
orthopedic examination findings were normal for the feet.  
See report of July 1999 VA examination.

The July 1999 VA examination report concluded with diagnoses 
of Type II diabetes mellitus, arterial hypertension, diabetic 
neuropathy, diabetic nephropathy, chronic and active 
hepatitis C, and hyperlipidemia.  As for frostbite residuals, 
the examiner noted that is plausible that the veteran had 
some in-service cold weather exposure, but questioned the 
veteran's account that he was unable to move anything other 
than his eyes after cold weather trauma particularly in light 
of the lack of physical evidence consistent with extreme cold 
weather injury, e.g., tissue necrosis or amputation of 
frostbitten parts.  Because of the lack of service medical 
records documenting in-service treatment for cold weather 
exposure as alleged, the examiner could not opine on whether 
the veteran did in fact suffer cold weather injury in 
service.    

The examiner further noted that, as to the claim that 
diabetic nephropathy, cold sensitivity, and arthritis are 
attributable to exposure to cold, these disorders are not 
caused by exposure to cold, but that their symptoms could 
become excerbated or worsened by cold weather, assuming that 
the veteran in fact suffered cold weather trauma as alleged.     
   
The veteran subsequently had other VA medical examinations in 
July 2001, also related to the claim.  The July 2001 
examination reports for the hands and feet provide that the 
veteran complained of frostbite residuals, both pain and 
numbness in feet, and arthritic hands and feet.  Examination 
of the hands showed no numbness and sensation was intact for 
both hands.  The hands showed a good range of motion, 
including grip strength.  The veteran's left hand did show a 
triggering left ring finger with a palpable nodule.  X-rays 
of the hands indicated normal bony anatomy.  The examiner 
concluded with an impression of left ring trigger finger, 
which causes pain and discomfort upon opening of the hands, 
and stated that the veteran does not demonstrate significant 
arthritis of the hands, clinically and radiographically.  The 
examiner recommended that the veteran undergo an injection 
procedure in the ring finger as opposed to a trigger-finger 
release.  He opined that the trigger finger is not likely 
related to cold weather trauma.                

The July 2001 VA examination report for the feet indicates 
that the veteran complained of numbness from the knees down 
to the feet, with pain in the feet.  There was fungal 
infection of the toenails on both feet, and evidence of 
peripheral vascular disease.  X-rays showed small osteophytes 
at the interphalangeal joint of both great toes, but 
otherwise showed normal findings for the feet.  The examiner 
determined that the veteran has peripheral neuropathy from 
the knees distal, which likely is secondary to a combination 
of diabetes and peripheral vascular disease.  He opined that 
the veteran likely was exposed to cold weather in service and 
that, while he might have sustained frostbite to feet, any 
frostbite injury would have been mild, given the lack of 
necrotic tissue.  However, the examiner stated that the 
veteran's current complaints about the feet are more likely 
attributable to diabetes, which caused peripheral neuropathy 
as well as superimposed peripheral vascular disease.  He 
opined that the veteran's complaints about his feet are not 
attributable to cold weather exposure.      

The veteran had another VA examination in late July 2001 
related to his alleged cold weather injury.  Physical, 
neurological, and orthopedic examination indicated no changes 
since the July 1999 VA examination.  As before, the skin on 
the feet and hands were normal in appearance.  X-rays of the 
feet and hands showed minimal osteoarthritic changes.  The 
examiner concluded that it is not likely that the veteran had 
frostbite in his hands and feet.  Notwithstanding the 
veteran's belief that cold weather injury is the cause of his 
various complaints, the examiner opined that they are due to 
diabetic neuropathy.  Again, the examiner stated that the 
physical findings are not consistent with the allegation that 
the veteran had cold weather injury to the hands and feet.  
In addition, noting elevated blood sugar levels documented 
since 1994, the examiner opined that poor diabetes 
management, in conjunction with natural progression of 
diabetes, led to the development of diabetic neuropathy.     
   
Finally, the Board notes that the veteran's mother submitted 
a statement, received in February 2000, in which she stated 
that the veteran was a "perfectly healthy and able person" 
before service.  She further stated that she became alarmed 
when her son stopped writing her for approximately 30-40 days 
while he was in service.  She later learned that he had 
failed to write because he had been hospitalized due to cold 
weather injuries, including frostbite.  She stated that, to 
this day, her son complains of foot pain, that his toenails 
are discolored, and that he is unable to tolerate prolonged 
ambulation.  The veteran's mother is competent to report her 
personal knowledge of the occurrence of any injury and 
symptoms the veteran might have experienced in service.  
Indeed, as stated above, the Board concedes that the veteran 
probably had some cold weather exposure in service.  However, 
the veteran's mother is not an individual shown to be 
qualified to give a medical opinion as to the etiology of a 
disorder.  See Espiritu v, Derwinski, 2 Vet. App. 492 (1992).
   
Having described the evidence of record, the Board now 
addresses each issue to determine whether service connection 
is warranted.  First, evidence indicates that the veteran has 
diabetic neuropathy, diagnosed decades after service.  In 
July 2001, a VA medical examiner attributed diabetic 
neuropathy secondarily to insulin-dependent diabetes mellitus 
(not service-connected; diagnosed in the late 1980s), and not 
to active duty or exposure to cold weather.   

Second, there is no objective medical evidence that the 
veteran now suffers from sensitivity to cold as a result of 
active service.  In fact, on one occasion (see July 1999 VA 
examination report), the veteran himself affirmatively denied 
sensitivity to cold.  As stated earlier, the Board requires 
objective evidence of a current disability - as opposed to 
only subjective complaints by a veteran - in order to find 
service connection.    

Third, evidence shows that the veteran has mild 
osteoarthritis of the hands and feet, as confirmed by 
radiographic studies, again, diagnosed many decades after 
service.  However, the veteran does have a left ring trigger 
finger, which causes pain and discomfort upon movement.  The 
VA examiner opined that neither this condition nor complaints 
of foot pain would be consistent with cold weather trauma.  
There is no medical evidence that arthritis is related to 
active duty.  Moreover, the Board notes that a VA examiner 
specifically stated in the July 2001 examination report that 
the veteran's complaints of foot pain are likely symptomatic 
of peripheral neuropathy secondary to diabetes, with 
superimposed peripheral vascular disease.  As noted above, 
diabetes is not a service-connected disorder.

Fourth, evidence shows that the veteran was diagnosed with 
toenail fungal infection, again, many decades after 
separation.  However, there is no objective medical evidence 
attributing toenail infection to active duty or exposure to 
cold weather, other than the veteran's own allegation.   

Fifth, as to the veteran's allegation that he has cracking 
and discolored legs as a result of cold weather trauma in 
service, there is no medical documentation confirming this 
allegation.  In fact, other than the symptoms and findings 
related to diabetic neuropathy, arthritic feet, and toenail 
fungal infection, no other abnormal findings related to the 
legs or feet are documented in the evidence.
    
Sixth, as to the claimed frostbite residuals, one VA examiner 
opined that, assuming the truth of the veteran's accounting 
of in-service cold weather trauma, the veteran could have had 
some frostbite injury.  However, it was noted that frostbite 
injury, if any, likely would have been minor, given the lack 
of physical evidence.  For example, there is absolutely no 
evidence of tissue loss or necrosis, or permanent numbness of 
an affected portion of the extremity.  In any event, the 
Board finds that there is no evidence indicating that the 
veteran currently has residuals of frostbite.  As stated 
above, for the purposes of service connection, the Board must 
find manifestation of a current disability.       
 
Finally, with respect to hepatitis C, the veteran suggests 
that he contracted hepatitis as a result of exposure to other 
soldiers' blood during combat.  See veteran's statement dated 
in August 2002.  Medical evidence dated shows that the 
veteran was diagnosed with this liver disease less than a 
decade ago.  The record provides the January 1953 separation 
medical examination report, which indicates nothing that 
could be attributable to in-service exposure to blood.

In light of all of the foregoing, the Board must find that 
the preponderance of the evidence is against the claim.  
Accordingly, the veteran is not entitled to a benefit of 
reasonable doubt his in favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for diabetic neuropathy, cold sensitivity, 
arthritis of the feet and hands, chronic toenail fungus, 
cracking and discolored legs, frostbite residuals, and 
hepatitis C is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



